DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/05/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (NPL Document “Evaluation of Human-Robot Arm Movement Imitation”), hereinafter “Lin”.
Regarding claims 1, 9 and 17, Lin discloses a computer-implemented method for controlling an arm of a robot to imitate a human arm / the associated robot and the associated Computer readable storage medium (e.g. see abstract – disclosing develop a similarity metric to evaluate how faithfully a robot arm imitates a human’s arm movements. This metric is derived by utilizing the sequence-independent joint angle representation for both human and robot arms because it represents their postures more directly than the sequence-dependent Euler joint angle representation), comprising executing on a processor steps of: 
     
    PNG
    media_image1.png
    493
    569
    media_image1.png
    Greyscale

acquiring first pose information of key points of a human arm to be imitated (fig. 1; see page 288- section II. JOINT ANGLE REPRESENTATION FOR HUMAN AND ROBOT SHOULDER JOINTS - A. Sequence-dependent joint angle representation disclosing For the human shoulder joint, its reference coordinate system (X0, Y0, Z0) is shown in Fig. 1(a) with the x-axis directing downward, the y-axis directing forward, and the z-axis directing outward from the shoulder and perpendicular to x and y axes. The initial upper arm pose is defined as the orientation when the reference coordinate system coincides with the local anatomical coordinate system (Xr, Yr, Zr). Since a human shoulder is a ball-in-socket joint with three rotational degrees, the rotation sequence of the local anatomical coordinate system determines the pose of the human upper arm; See also figure 2 and page 288-289, section II-B Sequence-independent joint angle representation disclosing Figure 2 shows that the human arm swings from the starting pose to the ending pose where α is the difference angle about the Xr-axis between the starting and virtual poses, β is the difference angle about the axis normal to the virtual pose and the Xr-axis between the virtual and ending poses, and γ is the angle about the long axis (the segment of limb));
 
    PNG
    media_image2.png
    428
    568
    media_image2.png
    Greyscale

(e.g. starting pose to the ending pose - See at least figure 2 and page 288-289, section II-B Sequence-independent joint angle representation disclosing Figure 2 shows that the human arm swings from the starting pose to the ending pose where α is the difference angle about the Xr-axis between the starting and virtual poses, β is the difference angle about the axis normal to the virtual pose and the Xr-axis between the virtual and ending poses, and γ is the angle about the long axis (the segment of limb));    
determining an angle value of each joint of the arm according to inverse kinematics of the arm based on the second pose information (see fig. 3 and see page 289, section III. PROPOSED APPROACH - A. System Framework disclosing to solve the problem, we utilize α, β, and γ angles of the sequence-independent joint angle representation to measure the postural similarity from the spatial relationship between the human and robot arms. Because by the definition of α, β, and γ angles, it is easy to describe the arm posture and find the spatial relationship between the human and robot arms. Then, we use another PSO1 to derive the α, β, and γ angles from the human transformation matrix and the α’, β’, and γ’ angles from the robot transformation matrix. Then, utilizing these angles, we are able to derive the similarity metric between the human and robot arm postures and use it as the fitness value of the last PSO2 which makes the robot have the most similar posture to that of the human); and
   
    PNG
    media_image3.png
    306
    705
    media_image3.png
    Greyscale

controlling the arm to move according to the angle values (see figs 3 and 4; see page 289 – A-System Framework disclosing Figure 3 shows the system framework of the proposed method. The central concept of this proposed method is to evaluate the posture similarity between human and robot arms based on the angle differences in their α, β, and γ angles; and then utilize this metric to drive a robot to perform human movements as similar as possible).  
                     
    PNG
    media_image4.png
    393
    575
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1, 9 and 17 above, and further in view of Filiatrault et al (NPL Document “Human Arm Motion Imitation by a Humanoid Robot”), hereinafter “Filiatrault”.
Regarding claims 2, 10 and 18, Lin discloses as discussed above in claims 1, 9 and 17. Lin is silent to disclose, further comprising, before the step of controlling the arm to move according to the angle values, performing a motion collision detection on the robot according to the second pose information; and going to the step of controlling the arm to move according to the angle values if no collision has been detected.
However, in the same field of endeavour or analogous art, Filiatrault teaches the claimed features implemented in the development of a system capable to control the arm movement of a robot by mimicking the gestures of an actor captured by a marker less vision sensor. Filiatrault further teaches the human motion of an actor is split into critical frames and represented by a list of robot joint angles by applying inverse kinematics through an optimization process. A trajectory of each joint is then prescribed to drive the NAO joints towards the desired angle, while also controlling balance and self-collisions. A similar prescribed trajectory imitation approach is proposed in [8], but in this case a combination of techniques allows the robot to learn these trajectories as well. Luo et al. [9] use the processed positions of the skeleton joints from Kinect to drive dual robot hands, using Cartesian position impedance control and an on-line generator algorithm to smooth the trajectory and to impose limits on velocity and acceleration. To deal with the self-collision problem, a repulsive force is applied when two body parts are close (see page 1, section II-Literature Review); see also page 4-5, section F- Constraint Calculation disclosing Beyond these static constraints, it is possible that additional constraints are required based on the position of other joints in order to avoid collisions. The documentation of NAO specifies a certain type of such collisions, namely the collisions of NAO members with its body. The case of collisions between two members is treated distinctly in this work using the following algorithm:
1. Read the angle values on the tracked joints.
2. Obtain the vectors of the members that are likely to collide based
on the diameter of members defined in the documentation.
3. Calculate the distance between these vectors.
4. Verify if the distance is at least twice the size of the largest
member’s diameter. If yes, execute movement, if not ignore it. 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin to include the idea of having collision avoidance as taught Filiatrault for the benefit of detecting and preventing collisions of the robot.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin/Filiatrault as applied to claims 2, 10 and 18 above, and further in view of Perrin et al (NPL Document “Real-time footstep planning for humanoid robots among 3D obstacles using a hybrid bounding box”), hereinafter “Perrin”.
Regarding 3, 11 and 19, Lin in view of Filiatrault discloses as discussed above in claims 2, 10 and 18. Lin/Filiatrault is silent to disclose, further comprising: performing an envelope processing to the robot using oriented bounding boxes; wherein the step of performing a motion collision detection on the robot according to the second pose information, further comprises: calculating third pose information of the oriented bounding boxes according to the second pose information; determining whether there is a colliding oriented bounding box in the oriented bounding boxes according to the third pose information using a flexible collision library; and determining that the collision has been detected if the colliding oriented bounding box exists; otherwise, determining that no collision has been detected.
However, in the same field of endeavour or analogous art, Perrin teaches the claimed features implemented in Real-time footstep planning for humanoid robots among 3D obstacles using a hybrid bounding box. Perrin further teaches a new bounding box representation that captures the hybrid behavior of humanoid robots. Our representation is composed of two parts and three rectangular boxes: the upper part (one rectangular box) moves continuously while the two rectangular boxes of the lower part move discretely, i.e. abruptly from one configuration to another. By combining this hybrid bounding box motion with a specific walking pattern generator that can perform online trajectory smoothing, we show that the initial use of simple boxes for collision avoidance does not prevent us from generating precise stepping over motions at execution time (see page 977 – Introduction, right hand column; see also pages 978-979, section II-A TWO-LEVEL BOUNDING BOX disclosing the bounding box technique to be collision-free and see page 979, section A-A continuous motion planning problem.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin/Filiatrault to include the idea of having the technique bounding box for collision avoidance as taught by Perrin for the benefit of generating precise trajectories to avoid obstacles. 
Allowable Subject Matter
Claims 4-8, 12-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. - Learning human arm movements by imitation: Evaluation of a biologically inspired connectionist architecture to Billard et al, which is directed to investigating a connectionist-based model validated on a biomechanical simulation of a humanoid. The endeavor is to, on the one hand, build biologically plausible models of animal imitative abilities, and, on the other hand, to develop architectures for visuo-motor control and learning in robots which would show some of the flexibility of natural systems. We follow neuroscience studies of primate motion recognition and motor control.
2. - Real-time Teleoperation of an Industrial Robotic Arm Through Human Arm Movement Imitation to Mavridis et al, which is directed to the following three steps (see Fig. 1): first, the operator’s arms movements are captured using optical motion capture; second, we choose an appropriate correspondence, and we apply geometric transformations to the data received from the motion capture, sequence them, and translate them to the robot command language; third, we send the data to the industrial robotic arm. Furthermore, user feedback is provided through two visual and one auditory channel. Apart from the naturalness and the choice of the controllers, another important aspect of relevant research is the evaluation of the complete system. Although time-delay as well as limited spatial aspects of the performance of such systems has been reported, to the best of our knowledge, no task-based evaluation of the reaction of unskilled people during teleoperation of an industrial robotic arm has yet taken place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B